Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Martell et al. (10173113) in view of Aubery et al. (8141705).  Martell teaches a lower chassis and an upper chassis; wherein the lower chassis is in the shape of a recessed disc; a boss smaller than an outer edge is disposed at the middle part of the lower chassis, so that the lower chassis is in the shape of a disc with a diameter descending from bottom to top and multiple holes (1196) are uniformly distributed along the periphery of the upper part of the lower chassis, a strip strap portion 197 with nipple-shaped protrusions on the upper chassis corresponding to the multiple holes uniformly distributed along the periphery of the upper part of the lower chassis.    Martell meets all claimed limitations except for the the recess in which support rods for supporting the golf bag.  Aubery teaches that it is known in the art to provide recesses on the lower portion of collar portion 110 for accommodading the protruding portions 2204 on the ring portion 108.  It would have been obvious to one of ordinary skill in the art to provide recesses 2910 on the lower portion as taught by Aubery to provide an alternative structure for accommodating the support stays of the bag.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the Martell rejection, as set forth above, and further in view of Polad (6581885) or Rasmussen (6073315).  In the alternative, to the degree it is argued that protrusions in Martell are not nipple shaped protrusions.    Polad, at 42, or Rasmussen, at 28 fig. 2, teaches that it is known in the art to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733